TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 27, 2015



                                      NO. 03-14-00591-CV


                                    City of Bastrop, Appellant

                                                 v.

                                  Chyanne M. Bryant, Appellee




          APPEAL FROM 21ST DISTRICT COURT OF BASTROP COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
         REVERSED AND DISMISSED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on August 29, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order. Therefore, the Court reverses the district court’s order denying the

City’s plea and render judgment dismissing Bryant’s suit for want of subject-matter jurisdiction.

The appellee shall pay all costs relating to this appeal, both in this Court and the court below.